ORDER

PER CURIAM.
Dawn Fulks (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found her guilty of murder in the second degree, armed criminal action, and making a false report. Defendant claims that the trial court erred in: (1) denying Defendant’s motion to suppress statements; (2) denying Defendant’s motion for acquittal on the armed criminal action count; and (3) submitting a verdict director on murder in the second degree based on the underlying felony of stealing a motor vehicle.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential *705value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 80.25(b).